Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…switching off push button” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-18 recites the limitation "the locking element”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildman (US Patent No. 8,809,707).

Wildman teaches:

limitations from claim 1, an air compressor (68), comprising: at least one pumping unit comprising at least one cylinder and one piston movable, with reciprocating motion, inside the cylinder (FIG. 9-10; C. 4 Lines 66 through C. 5 Line 49), an electric motor (70) configured to drive the at least one pumping unit, a pressure switch (46), comprising a push-button (60) for activating and deactivating the pressure-switch, movable between a first position and a second position (C. 4 Lines 25-42 for example), the air compressor being characterized in that it comprises: a housing, configured to cover at least said at least one pumping unit, said electric motor and said pressure switch (as seen in FIG. 9-10), and a switch (89), coupled to the housing (at 92, see FIG. 5) and movable between a first operating position and a second operating position (on/off, C. 4 Lines 43-47), said switch being configured to move said activating and switching off push-button (button 60 is moved via cam shaft 96 and lobes 98), in such a way that, when the switch is in the first operating position, the push-button is in the respective first position and, when the switch is in the second operating position, the push-button is free to switch between the first and the second position (C. 4 Lines 43-65; the lobes are not in contact with the button 60 in an “on” mode, and are in contact and biasing the button in an “off mode”);

limitations from claim 2, wherein said switch comprises a grip (90) element; wherein said grip element projects outside the housing (see FIG. 5 and FIG. 10);

limitations from claim 3, wherein said switch comprises a jutting portion (96) configured to guide a movement of said push-button (60) and to move the push-button away from and/or towards a body of the pressure switch (C. 4 Lines 43-65); wherein the jutting portion is configured to implement at least one switching of the position of the push-button between said first and second positions (via cams 98A-B);

limitations from claim 4, wherein said jutting portion projects inside the housing, towards the pressure switch (see FIG. 5);

limitations from claim 5, wherein said switch rotates about an axis of rotation (about camshaft 96) and switches between the first position and the second operating position, wherein the second operating position is rotated relative to the first operating position (C. 4 Lines 43-65);

limitations from claim 19, wherein said switch is only constrained to the housing (the switch is connected to the housing at mounting panel 92);

limitations from claim 20, wherein said switch is constrained to a body of the pressure switch (the switch 89, 90 is constrained relative to housing part 48 of the switch; FIG. 5);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US Patent No. 8,809,707).

Regarding claim 6:

Wildman teaches a rotation of the switch (89) that is less than 180 degrees (see FIG. 7-8); However, the examiner maintains that the distance between an on and off position of the switch 89 is merely a matter of design choice, as the function at both ends and the intervening travel portion of the switch 89 is the same at various distances. The examiner further notes that applicant has not disclosed any particular criticality to this range.

limitations from claim 7, wherein said switch comprises a jutting portion (96) configured to guide a movement of said push-button and to move the push- button away from and/or towards a body of the pressure switch (C. 4 Lines 43-65), the jutting portion of said switch comprising a cam (96, 98 A-B);





Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US Patent No. 8,809,707) as applied to claim 1 above, and in further view of Campana et al (US PGPub No. 2001/0020576).

Wildman does not teach any end of stroke mechanism;

Campana teaches:

a rotary switch (1) including a rotatable switch member (6) relatively moveable to a housing (2); and 

limitations from claim 12, an end of stroke element (8-9), configured to guide a movement of the switch (paragraph 32-33);

limitations from claim 13, and further comprising: wherein the end of stroke element is located at a first surface of the housing on which said switch is positioned (see stop rib 8 on housing surface 2); wherein the end of stroke element is covered by the switch (see FIG. 1 and FIG. 10 wherein the switch 6 is placed over the stop 8 such that rib 9 interacts therewith); wherein the end of stroke element consists of a rise in the first surface of the housing (8; see FIG. 1 showing a stepped rib 8; or alternatively FIG. 10 showing a sloped rib 608);

limitations from claim 14, wherein the end of stroke element consists of a step-style rise see FIG. 1 and rib 8 which includes a step up portion from housing 2);

limitations from claim 15, wherein the end of stroke element is configured to prevent a movement of the switch beyond first and second operating positions (paragraphs 32-33);

It would have been obvious to one of ordinary skill in the art of switches at the time the invention was filed to provide the switch in the pump of Wildman with end of stroke stops, such as taught by Campana, in order to prevent the switch from accidental over rotation.





Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US Patent No. 8,809,707) as applied to claim 1 above, and in further view of Spiegel et al (US Patent No. 6,727,449).

Wildman does not teach a locking element;

Spiegel teaches:

a rotary switch (FIG. 1-3) including a rotatable grip (20); and

limitations from claim 16, a locking element (15, 34, 35), configured to engage with the switch when the switch is in a first operating position (C. 4 Lines 15-35 “switch positions”); wherein the locking element is located at a first surface of a housing (10) on which said switch is positioned; wherein the locking element is covered by the switch when the switch is in the first operating position (see FIG. 3 wherein the switch portions 20, 30 sit over the portion 10); wherein the locking element prevents the switch from autonomously shifting from the first operating  position (C. 4 Lines 15-35 “switch positions”);

It would have been obvious to one of ordinary skill in the art of switches at the time the invention was filed to provide the switch in the pump of Wildman with a locking mechanism, such as taught by Spiegel, in order to prevent the switch from moving out of the desired position.





Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US Patent No. 8,809,707) in view of Campana et al (US PGPub No. 2001/0020576) as applied to claims 1, and 12-13 above, and in further view of Spiegel et al (US Patent No. 6,727,449).

Wildman does not teach a locking element;

Spiegel teaches:

a rotary switch (FIG. 1-3) including a rotatable grip (20); and a locking element (15, 34, 35), configured to engage with the switch when the switch is in a first operating position (C. 4 Lines 15-35 “switch positions”); and

limitations from claim 17, wherein the locking element consists of a rise in the first surface of the housing (see FIG. 1 wherein the cam 15 includes portions which rise);

limitations from claim 18, wherein the locking element consists of a tooth-style rise (see FIG. 1);

It would have been obvious to one of ordinary skill in the art of switches at the time the invention was filed to provide the switch in the pump of Wildman with a locking mechanism, such as taught by Spiegel, in order to prevent the switch from moving out of the desired position.



    PNG
    media_image1.png
    476
    565
    media_image1.png
    Greyscale




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, to Wildman, does not teach the limitations of claim 8 and intervening claim 5; particularly wherein an axis of rotation of the switch is parallel to and does not coincide with an axis of the push button. The switch 89 and push button 60 of Wildman are arranged perpendicularly to one another. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2363854, 1047575, 7902476, 4733035, 7541553 teach various switch locking mechanisms;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746